Citation Nr: 1542306	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

2. Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

4. Entitlement to service connection for diabetic peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.

5. Entitlement to service connection for diabetic peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

6. Entitlement to service connection for diabetic nephropathy or renal dysfunction, claimed as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO granted entitlement to a 20 percent rating for diabetes mellitus. The Veteran timely appealed.

The record includes evidence containing diagnoses of hypertension, erectile dysfunction, diabetic peripheral neuropathy of the upper extremities, diabetic peripheral neuropathy of the lower extremities, and diabetic nephropathy or renal dysfunction. The VA examiner opined on the etiology of each of these disabilities, which were raised in the Veteran's initial claim as "diabetes mellitus and related disabilities." However, none of these issues were raised by the Veteran or the RO. The Board finds that it has jurisdiction over these issues, as they are related as secondary disabilities to the claimed issue of diabetes mellitus that has been perfected to the Board. Each of these issues is being fully granted, so any procedural error related to the Board's jurisdiction over these issues is harmless. See Percy v. Shinseki, 23 Vet. App. 37 (2009); 38 U.S.C.A. § 20.101(d) (2015).

The issue of entitlement to service connection for transient ischemic attacks has been raised by the record in a July 16, 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran's diabetes requires insulin and restricted diet.

2. The evidence is at least evenly balanced as to whether the Veteran's diabetes requires regulation of activities.

3. The Veteran's diabetes does not cause episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice a month visits to a diabetic care provider, or complications.

4. Hypertension is not caused by diabetes mellitus, but is as likely as not permanently aggravated by diabetes mellitus.

5. Erectile dysfunction is caused by diabetes.

6. Diabetic peripheral neuropathy of the upper extremities is caused by diabetes.

7. Diabetic peripheral neuropathy of the lower extremities is caused by diabetes.

8. Diabetic nephropathy or renal dysfunction is caused by diabetes.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for diabetes, have been met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2. Hypertension is aggravated by service-connected diabetes mellitus. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).

3. Erectile dysfunction is proximately due to or the result of service-connected diabetes mellitus. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).

4. Diabetic peripheral neuropathy of the upper extremities is proximately due to or the result of service-connected diabetes mellitus. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).

5. Diabetic peripheral neuropathy of the lower extremities is proximately due to or the result of service-connected diabetes mellitus. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).

6. Diabetic nephropathy or renal dysfunction is proximately due to or the result of service-connected diabetes mellitus. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant matter.

With regard to the claims for service connection for hypertension, erectile dysfunction, diabetic peripheral neuropathy, and diabetic nephropathy or renal dysfunction, all secondary to diabetes mellitus, as the Board is granting these claims in full, further discussion of the VCAA is unnecessary.  

As to the claim for a higher initial rating for diabetes mellitus, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability. Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a Veteran obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records. In addition, the Veteran was afforded a VA examination as to the existence and severity of his diabetes mellitus and potential secondary disabilities in July 2012, and the Board finds that the examination was adequate. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for a higher rating for diabetes mellitus is thus ready to be considered on the merits.

Analysis

Increased Rating for Diabetes Mellitus

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2015). 

Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, a uniform 40 percent rating is warranted for diabetes mellitus during the entire appellate term.

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015). Pursuant to DC 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet. A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In this case, the evidence reflects that the Veteran's diabetes requires insulin and a restricted diet.  This dispositive issue in this case is whether the Veteran has satisfied the "regulation of activities" criterion for a 40 percent rating.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities." This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913. Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). Moreover, medical evidence is required to support this criterion for a 40 percent rating. Id. at 364. In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings. Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009). In this case, the Veteran has met each of the criteria for a 40 percent rating, for the following reasons.

As noted above, there is no question that the Veteran's diabetes requires insulin and restricted diet. There is also medical evidence showing that it requires regulation of activities as well. In a letter submitted to the VA in February 2013, the Veteran's treating physician stated that his treatment for diabetes mellitus required two types of insulin, a restricted diet, and regulation of activities. The Veteran repeats this treatment plan in his November 2012 Notice of Disagreement. The Veteran states in his February 2013 VA Form 9 that the treatment for his diabetes mellitus type two requires six injections of insulin per day, restricted diet, and regulation of activities to avoid problems associated with low blood sugar. The Veteran received a VA examination in July 2012. The VA examiner stated that the Veteran's diabetes mellitus was being treated with prescribed insulin more than one injection per day and regulation of activities, stating that the Veteran had to plan his exercise or he would get hypoglycemic. This medical evidence makes it clear that the Veteran is entitled to an initial rating of 40 percent.

The Veteran is not, however, entitled to an initial rating higher than 40 percent. The Veteran and his representative did not argue, and the lay and medical evidence does not reflect, that he had the episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or twice monthly visits to a diabetic care provider, or complications required for the 60 and 100 percent ratings under DC 7913. As the preponderance of the evidence thus reflects that the Veteran has not had the episodes requiring hospitalization, twice per month visits to a health care provider, or complications during the appeal period, the benefit of the doubt doctrine does not apply in this regard and an initial rating higher than 40 percent is not warranted. 38 C.F.R. § 4.3 (2015).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequently hospitalized. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The July 2012 VA examiner indicated that there were no hospitalizations over the past 12 months for episodes of ketoacidosis or hypoglycemic reactions. The VA examiner stated that the Veteran's DM impacts his ability to work, as his diabetes mellitus and hypertension, aggravated by his diabetic nephropathy, likely contribute to his feelings of lethargy and pain. The Veteran is a newspaper columnist, and there is nothing in the record to indicate that there have been significant impacts on occupation. To the extent that the Veteran's diabetes impacts his ability to work, this is contemplated by the 40 percent rating now assigned. Nothing in the record indicates that the application of the regular schedular standards have been rendered impractical. All of the specific symptoms of his diabetes that the Veteran has described are contemplated by the criteria. Therefore, referral for consideration of an extraschedular rating for the Veteran's diabetes is not warranted. 38 C.F.R. § 3.321(b)(1) (2015).

Finally, the Board notes that the Veteran is also in receipt of service connection for multiple disabilities other than diabetes mellitus. In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision. In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes. The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits. The Board had remanded the claim for an increased rating for left knee degenerative changes to the Agency of Original Jurisdiction for additional development. There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities. Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for higher rating for diabetes is the only increased rating claim on appeal at this time, this is the only disability that must be considered in the extraschedular analysis.

For the foregoing reasons, an initial rating of 40 percent, but no higher, is warranted for the Veteran's diabetes.

Secondary Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(b) (2015).

Hypertension

The Veteran has been diagnosed with hypertension, as indicated in the July 2012 VA examination. The VA examiner also opined that the Veteran's hypertension was at least as likely as not permanently aggravated by his service-connected diabetes. However, his hypertension was not proximately caused by or the result of the Veteran's service. There is no contrary opinion of record. Therefore, the Veteran's hypertension is proximately aggravated by his service-connected diabetes. Entitlement to service connection for an aggravation of this disease is thus warranted on a secondary basis.

In this case, service connection for an aggravation of hypertension is more appropriate than a direct secondary connection. The VA examiner specifically stated that it was unclear when the Veteran's hypertension started, but was probably sometime in the 1970s, so hypertension was not caused by his diabetes. However, the examiner opined that the Veteran's diabetes had at least as likely as not permanently aggravated the Veteran's hypertension.

Erectile Dysfunction

The Veteran has been diagnosed with erectile dysfunction, as indicated in the July 2012 VA examination. The VA examiner also opined that the Veteran's erectile dysfunction was at least as likely as not due to diabetes. There is no contrary opinion of record. Therefore, the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes. Entitlement to service connection for this disease is thus warranted on a secondary basis.

Peripheral Neuropathy

The Veteran has been diagnosed with diabetic peripheral neuropathy of the upper and lower extremities, as indicated in the July 2012 VA examination. The VA examiner opined that the disorder was at least as likely as not caused by diabetes mellitus. There is no contrary opinion of record. Therefore, the Veteran's peripheral neuropathy of the upper and lower extremities is proximately due to or the result of his service-connected diabetes. Entitlement to service connection for this disease is thus warranted on a secondary basis.

Diabetic Nephropathy or Renal Dysfunction

The Veteran has been diagnosed with diabetic nephropathy or renal dysfunction, as indicated in the July 2012 VA examination. The VA examiner opined that the disorder was at least as likely as not caused by diabetes mellitus. There is no contrary opinion of record. Therefore, the Veteran's diabetic nephropathy or renal dysfunction is proximately due to or the result of his service-connected diabetes. Entitlement to service connection for this disease is thus warranted on a secondary basis.

Conclusion

For the foregoing reasons, an initial rating of 40 percent, but no higher, is granted for the Veteran's diabetes mellitus; and service connection is warranted for the Veteran's hypertension, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and diabetic nephropathy or renal dysfunction. In reaching the above determinations, reasonable doubt has been resolved in favor of the Veteran when the evidence has been approximately evenly balanced, and the preponderance of the evidence is against any higher rating. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

An initial rating of 40 percent, but no higher, for diabetes mellitus, type II, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for an aggravation of hypertension, secondary to diabetes mellitus, is granted.

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, is granted.

Entitlement to service connection for peripheral neuropathy of the upper extremities, secondary to diabetes mellitus, is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to diabetes mellitus, is granted.

Entitlement to service connection for diabetic nephropathy or renal dysfunction, secondary to diabetes mellitus, is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


